DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-20, 56 and 66-76 are currently pending. 
Claims 17-20 and 56 are amended.
Claims 1-13, 59 and 62 have been cancelled
Claims 17-20, 56 and 66-76 are being examined on the merits. 

Rejections Withdrawn
Applicant’s arguments, see page 7, filed 01/03/2022, with respect to claims 18-20 have been fully considered and are persuasive.  The 35 USC §112(d) rejection of 09/22/2021 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 01/03/2022, with respect to claims 18-20 have been fully considered and are persuasive.  The 35 USC §112(d) rejection of 09/22/2021 has been withdrawn. 
Applicant’s arguments, see page 8, filed 01/03/2022, with respect to claims 18-20 have been fully considered and are persuasive.  The 35 USC §112(a) rejection of 09/22/2021 has been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 75 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claim 75 introduces the limitation “… wherein the treating is performed in the absence of excess reducing agent.”  The specification only provides support for a conjugation scheme comprising the presence of excess reducing agent (Specification, ¶ 178, 179, 185 and 186).  There is no support in the disclosure for claim 75.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 67 is dependent on claim 66.  Claim 67 recites the limitation “The method of claim 66, wherein the resultant bispecific antibody comprises three synthetic linkers.”  Formula II of claim 66 clearly shows that the resultant bispecific antibody comprises three synthetic linkers.  Claim 67 does not further limit claim 66.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 66, 69, 70, 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Schumacher, et al., Org Biomol Chem 2014 Oct 7; 12(37) 7261-7269 and as found in IDS submitted 04/24/2020, of record) in view of Hu (Hu, et al., WO 2014/083505 A1; Published 06/05/2014, of record) and Fu (Fu, et al., WO 2015/175357 A1; Published 11/19/2015).  
Schumacher teaches of an experiment wherein trastuzumab was had its disulfide bonds reduced (cleaved) to free thiols and then “re-bridged” together with using dihalogen-containing next generation maleimides (NGMs) acting as linkers (Schumacher, Abstract).  Intact trastuzumab was generated: 1) sequentially, that is to say, TCEP reduction of L-cysteine (claim 69) to free thiols followed by thioether linkage with the halogens on the NGMs (Schumacher, p 6 ¶ 1) and 2) in situ (same as single step conjugation process, see claim 74), that is to say, TCEP reduction to free thiols while thioether linkage takes place with halogens on the NGMs) (Schumacher, p 6 ¶ 2).  Schumacher teaches that for the sequential bridging protocol, the antibody is first treated with 5 eq. TCEP to reduce the disulfide bonds at 37 C for 2 hr.  NGM linkers (minimum 5 eq.) was added in DMF and was reacted an additional 1 hour at 37 C (Schumacher, p 6, ¶ 2).  

    PNG
    media_image1.png
    661
    921
    media_image1.png
    Greyscale

Figure 1- Schumacher’s reaction scheme depicting the resulting intact antibody following in situ disulfide cleavage with TCEP along with thioether bond formation between the free thiols and the halogens on the NGMs. 

Regarding the specific binding limitations of claim 17 as well as claim 76, Schumacher teaches that both the sequential and the in situ methods produced using the method of Schumacher retain full binding activity to their corresponding antigens (Schumacher, p 4, ¶ 3-4).  
Regarding claim 17, Schumacher does not teach of a method comprising treating…. 


    PNG
    media_image2.png
    610
    691
    media_image2.png
    Greyscale

Figure 2- reduced antibody components from claim 17.  
…with a bifunctional linker dibromoacetone.  
Schumacher does not teach multiple, distinct antibodies in the reaction mixture.  Schumacher does not teach that this method produces bispecific antibodies.  Regarding claim 66, Schumacher does not teach that this method of producing bispecific antibodies produces a resultant bispecific antibody of formula (II).  Schumacher does not teach a method of making bispecific antibodies by reducing two separate antibodies and then linking the disulfides back together in a one-pot reaction.  Schumacher does not teach that the resultant bispecific antibodies are capable of binding a first and second antigen at the same time.
Hu teaches of antibodies wherein dibromoacetone is used to react with disulfides to form a ketone-containing “bridge”:
“Selective reduction of the interchain disulfide in the presence of several less accessible intra-chain disulfide linkages is achieved using TCEP in PBS at pH 7. The reduced protein is reacted with a dihaloacetone (dibromoacetone or dichloroacetone) to provide an activated protein having the three-carbon tether -CHrC(=O)-CHr linking the sulfur atoms together. The activated protein is contacted with a linker-payload moiety having an aminooxy as the reactive portion to form an oxime with the ketone derived from the dihaloacetone” (Hu, p 32, ¶ 2).  
Fu teaches that bispecific antibodies can be formed by reducing antibody “AA” and antibody “BB” at the heavy chain only, wherein “A” and “B” refer half antibodies that bind two different antigens, and then allowing the half-antibodies to re-form such that antibodies AB, BA, AA and BB are reformed with a probability of 25% each (Fu, p 2, lines 1-8).  Additionally, Fu also teaches that bispecific antibodies originating from different half antibodies linked together via a crosslinker binds a first and a second antigen at the same time.  (Fu, p 21, lines 22-24; Fu, Figure 14).  
It would be prima facie obvious to one of ordinary skill in the art combine the methods of Schumacher, Hu and Fu to arrive at a method of producing bispecific antibodies capable by first reducing a first antibody and a second antibody and then linking the antibody components back together with dibromoacetone as the crosslinker, resulting in a bispecific antibody capable of binding both antibodies’ antigens at the same time.   As taught in Fu, reduced antibody fragments can be mixed, and then linked  together by linking at the free thiols and at least some proportion of the resultant antibodies will be bispecific for the desired antigens.  Moreover, the bispecific antibody generated in Fu comprises a first antigen binding domain comprising a light chain and heavy chain originating from a first antibody and a second antigen binding domain comprising a light chain and heavy chain originating from the a antibody. Furthermore, according to Fu, crosslinked half antibodies, each comprising a light chain and a heavy chain from two separate antibodies, are capable of binding both antibodies’ antigens at the same time. Additionally, sulfhydryl compounds readily react with haloacetyl compounds to form thioether bonds and dibromoacetone has two haloacetyl groups, one for each free thiol in the reduced disulfide. Regarding claim 70, these thioether moieties comprise modified L-cysteine amino acid residues having a carbon-sulfur-carbon bond.  One of ordinary skill in the art would reasonably assume that the dibromoacetone would accomplish its role as a disulfide linker about as well as the NGMs.  This is because both the dibromoacetone and the NGMs bind to free thiols via the same chemistry (a di-sulfhydryl-halogen reaction).  Moreover, the dibromoacetone linker has an additional benefit that the NGMs do not: the ketone group.  Hu teaches that the ketone group in the dibromoacetone group provides a biorthogonal functional group that could be used to link compounds of interest to the linkers via aminooxy chemistry (Hu, p 4, ¶ 1).  One of ordinary skill in the art would have a reasonable expectation for success making this combination for five reasons: 1) the success reported by Hu in the prior art related to crosslinking thiols using dibromoacetone as the crosslinker, 2) the success reported by Hu in the prior art related use of the ketone group on dibromoacetone as a biorthogonal functional group, 3) the success reported by Schumacher in the prior art using a highly analogous chemistry to crosslink antibodies, 4) the success reported by Fu in the prior art using random recombination of reduced antibody fragments to generate bispecific antibodies and 5) the success reported by Fu in the prior art demonstrating that reduced and then crosslinked bispecific antibodies (with LCA and HCA originating from a first antibody and LCB and HCB originating from a second antibody) were able to bind two separate antigens at the same time. 
	
Claims 17-20, 56, 66, 69, 70, 72-73, 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Schumacher, et al., Org Biomol Chem 2014 Oct 7; 12(37) 7261-7269 and as found in IDS submitted 04/24/2020, of record), Hu (Hu, et al., WO 2014/083505 A1; Published 06/05/2014, of record) and Fu (Fu, et al., WO 2015/175357 A1; Published 11/19/2015) as applied to claims 17, 66, 69, 70, 74 and 76  above and in further view of Yoshida (Yoshida, et al., Cancer Medicine Volume 4, Issue 9; p 1322-1333 (2015), of record), Boghaert (Boghaert, et al., US 2006/0088522 A1; Published 04/27/2006), and Starzynska (Starzynska, et al., Br. J. Cancer (1992), 66, 867-869, of record).

	The teachings of Schumacher, Hu and Fu are discussed above.  
Neither Schumacher nor Hu nor Fu teach the method of claim 17 wherein the chemically linked bispecific antibody targets CD47-5t4.  Neither Schumacher nor Hu nor Fu teach of high levels of expression of 5t1 in gastric cancer. 
	Yoshida teaches that CD47 expression was observed in 49.5% of gastric cancer patients (Yoshida, p 7, ¶ 3) as well in 90% of MKN45 and MKN74 gastric cancer cell lines tumor cells (Yoshida, p 9, ¶1).  Yoshida also teaches that anti-CD47 antibody treatment promotes phagocytosis of gastric cancer cells by macrophages (Yoshida, p 13, ¶ 2) and that anti-CD47 antibody, an IgG1 antibody, treatment improves both survival rate and body weight in mice receiving such treatment (Yoshida, p 5, ¶ 2; p 14, ¶ 2).  
Boghaert teaches an anti-5T4 monoclonal antibody that is used to treat cancer, including gastric cancer (abstract; ¶0008 and ¶0141).  Boghaert teaches that the anti-5T4 monoclonal antibody binds to 5T4 on gastric cancer (figure 6). Boghaert teaches administration of the anti-5T4 monoclonal antibody enhances cancer survival (figure 16).  Boghaert teaches that the anti-5T4 monoclonal antibody is an IgG1 antibody (¶0008 and ¶0010).
	Starzynska teaches that 56% of patients with gastric cancer express 5t4 in the tumor cells and stroma, compared with 0% for patients without gastric cancer (Starzynska, p3, Table 1).  
It would be prima facie obvious before the effective filing to combine the teachings of Yoshida, Boghaert, and Starzynska with the teachings of Schumacher, Hu and Fu to develop a method capable of producing a CD47/5t4 bispecific antibody.  The result of this method would be the method of claim 17 wherein the bispecific antibody produced is bispecific for CD47 and 5t4. The main benefit this bispecific will be more effective at targeting and treating gastric cancer, because large population of gastric cancer cells expresses the CD47 and/or 5t4 tumor associated antigens (TAA).  Regarding claim 20, the bispecific antibody that is produced by the modified methods of Schumacher, Hu, and Fu with the teachings of Yoshida, Boghaert, and Starzynska is an IgG1 antibody since the anti-CD47 and anti-5t4 antibodies of Yoshida and Boghaert are IgG1 antibodies. One of ordinary skill in the art would have a reasonable expectation for success for combining the teachings of Starzynska, Boghaert, and Yoshida with the teachings of Schumacher and Hu to develop a method capable of producing a CD47/5t4 bispecific antibody because: 1) The combined teachings of Starzynska and Yoshida teach that many patients having gastric cancer express CD47 and/or 5t4, 2) Yoshida teaches that anti-CD47 antibodies as a means to target gastric cancer, 3) Boghaert teaches anti-5t4 antibodies as a means to target gastric cancer and 4) the resultant bispecific antibody would be able to target gastric cancer cells that express CD47 but not 5t4 as well as target gastric cancer cells that express 5t4 but not CD47.

 Claims 17, 66, 69, 70-71, 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Schumacher, et al., Org Biomol Chem 2014 Oct 7; 12(37) 7261-7269 and as found in IDS submitted 04/24/2020, of record), (Hu, et al., WO 2014/083505 A1; Published 06/05/2014, of record) and Fu (Fu, et al., WO 2015/175357 A1; Published 11/19/2015) as applied to claims 17, 66, 69, 70, 74 and 76  and as evidenced by IMGT (IMGT, website URL: https://www.imgt.org/IMGTScientificChart/Numbering/Hu_IGHGnber.html; last updated 01/20/2020; Accessed 3/30/2022)
	The combined teachings of Schumacher, Hu and Fu are taught above.  Additionally, Fu teaches of an IgG antibody comprising the sequence SPPC at residues 226-229 (EU numbering) which is reduced to form one sulfhydryl per heavy chain, which is then linked to another antibody comprising the same mutation to form a linkage between cysteine 229 on one heavy chain to cysteine 229 on another IgG heavy chain (Fu, p 23, lines 20-35).  
	The combined teachings of Schumacher, Hu and Fu do not teach HCA and HCB each include the amino acid sequence SPPC.  
As evidenced by IMGT, the natural sequence of human IgG1 comprises the sequence CPPC in the hinge region at positions 226-229 (EU numbering; 239-242 Kabat numbering) (IMGT, page 2).
	It would be prima facie obvious to one of ordinary skill in the art to engineer HCA and HCB to include the amino acid sequence SPPC in the hinge region.  One of ordinary skill in the art would be motivated to include the amino acid sequence SPPC in the hinge region to minimize non-pairwise linkages (e.g. linking C226 of one heavy chain to C229 of the other heavy chain).  One of ordinary skill in the art would have a reasonable expectation of success including the amino acid sequence SPPC in the hinge region of HCA and HCB because Fu teaches that heavy chains comprising the sequence SPPC in both heavy chains may successfully be linked together.  This satisfies the limitations of claim 71.  

Claims 17, 66, 68-69, 70, 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Schumacher, et al., Org Biomol Chem 2014 Oct 7; 12(37) 7261-7269 and as found in IDS submitted 04/24/2020, of record), (Hu, et al., WO 2014/083505 A1; Published 06/05/2014, of record) and Fu (Fu, et al., WO 2015/175357 A1; Published 11/19/2015) as applied to claims 17, 66, 69, 70, 74 and 76 and in further view of Kaisheva (Kaisheva, et al., US 2003/0138417 A1; Published 07/24/2003).
The combined teachings of Schumacher, Hu and Fu are discussed above.  
The combined teachings of Schumacher, Hu and Fu do not teach that the resultant bispecific antibody of claim 66 is stable for at least one month.
Kaisheva teaches that an anti-IL12 antibody at 50 mg/mL in 50 mM histidine, 120 mM NaCl, 0.03% tween 80, pH 6.0 (hereinafter “the conditions of Kaisheva”) maintained 100% potency when stored at 5 dC for 8 months (Kaisheva, ¶ 0104). 
It would be prima facie obvious to one of ordinary skill in the art to store the bispecific antibody resulting from the combination of Schumacher and Hu at the conditions of Kaisheva.  One of ordinary skill in the art would be motivated to store the bispecific antibodies of the present invention at the excipients of Kaisheva in order to store the bispecific antibodies for periods of time without potency being affect.  One of ordinary skill in the art would have a reasonable expectation of success storing the bispecific antibodies at the conditions of Kaisheva because Kaisheva teaches that such conditions produced 100% potency even after 8 months for an IL-12 antibody.  
Conclusion
Claims 17-20, 56 and 66-76 are rejected.
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643